       Case 1:19-cv-05014-KPF-RWL Document 29 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      5/18/2020
---------------------------------------------------------------X
JANIS CHARLENE WILSON BAHAGA,                                  :   19 Civ. 5014 (KPF) (RWL)
                                            Plaintiff,        :
                                                              :
                 - against -                                   :   ORDER
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                             Defendant. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        By June 1, 2020, the Commissioner shall file a letter addressing the following

issue: The claimant identified at least the following treating doctors: Giovanni Franchin,

Marta Sales, Ferdinand Banez, Arelene Tieng, and Upendar Bhatt. (See R. 525-

26.) While the record contains opinions of eight consultative or agency physicians, there

does not appear to be a medical source opinion from a treating physician in the

record. Accordingly,

        1.       If there is a medical source opinion from a treating doctor in the record,

                 identify where it appears in the record and identify the physician.

        2.       If there is no such opinion, identify what attempts were made to obtain a

                 medical source opinion from a treating physician, particularly in regard to

                 the mental health issues.

        3.       If there is no such opinion, explain and provide case law for why the case

                 should not be remanded for failure to obtain or seek to obtain a medical

                 source opinion from a treating physician.
      Case 1:19-cv-05014-KPF-RWL Document 29 Filed 05/18/20 Page 2 of 2



       4.     If there is a medical source opinion from a treating physician in the record,

              explain and provide case law for why the case should not be remanded for

              failure to accord proper weight to the treating physician.

       Within three (3) days of the date of this order, the Government shall mail a copy of

this order to Plaintiff and file proof of such service on ECF. If counsel is unable to

complete this mailing as a result of COVID-19 and related disruptions, counsel shall

promptly notify the Court by letter filed on ECF.


                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: May 18, 2020
       New York, New York

Copies transmitted this date to all counsel of record.
